264 F.3d 1315 (11th Cir. 2001)
ABATE OF GEORGIA, INC.,  and all others similarly situated,  Plaintiff-Appellant,v.STATE OF GEORGIA, GEORGIA DEPARTMENT OF PUBLIC SAFETY, Defendants-Appellees.
No. 01-12215

Non-Argument Calendar
UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
September 13, 2001
Appeal from the United States District Court for the Northern District of Georgia D. C. Docket No. 00-01682-CV-TWT-1
Before ANDERSON, Chief Judge, DUBINA, and GODBOLD, Circuit Judges.
PER CURIAM:


1
Plaintiff-Appellant American Bikers Active Toward Education  ("ABATE") of Georgia, Inc., filed this action against Roy E.  Barnes, in his official capacity as Governor of Georgia,  Commissioner Robert E. Hightower of the Georgia Department of  Public Safety in his official and individual capacities, the  Georgia Board of Public Safety ("Board"), and the members of the  Board in their official and individual capacities. Plaintiff  brings this action under 42 U.S.C. § 1983 and challenges the  constitutionality of Georgia's motorcycle helmet law that  requires all persons to wear "protective headgear" while  operating or riding a motorcycle. Ga. Code Ann. § 40-6-315  (Supp. 1999). The district court granted Defendants' motion to  dismiss. Plaintiff now appeals. We affirm.


2
We review de novo a district court's order granting a motion to  dismiss under Federal Rule of Civil Procedure 12(b)(6) for  failure to state a claim upon which relief can be granted. See  McKusick v. City of Melbourne, Fla., 96 F.3d 478, 482 (11th Cir.  1996).


3
The statute at issue states in its relevant part:


4
(a) No person shall operate or ride upon a motorcycle unless he or she is wearing protective headgear which complies with standards established by the Board of Public Safety.


5
(b) No person shall operate or ride upon a motorcycle if the motorcycle is not equipped with a windshield unless he or she is wearing an eye-protective device of a type approved by the Board of Public Safety.


6
(c) This Code section shall not apply to persons riding within an enclosed cab or motorized cart. This Code section shall not apply to a person operating a three-wheeled motorcycle used only for agricultural purposes.


7
(d) The Board of Public Safety is authorized to approve or disapprove protective headgear and eye-protective devices required in this Code section and to issue and enforce regulations establishing standards and specifications for the approval thereof. The Board of Public Safety shall publish lists of all protective headgear and eye-protective devices by name and type which have been approved by it.


8
§ 40-6-315.


9
The statute was amended in the 2000 session of the Georgia  General Assembly to substitute the newly created Commissioner of  Motor Vehicle Safety as the applicable regulatory authority for  the Board of Public Safety, effective July 1, 2001. See id.


10
Plaintiff first contends that the Board's failure to publish  lists of approved headgear and eye-protective devices violates  Plaintiff's rights under the First, Fifth and Fourteenth  Amendments to the United States Constitution. Second, Plaintiff  contends that the statute is unconstitutionally vague.  Plaintiff alleges that the failure of the Board to publish a  list of approved gear prevented ABATE's members from knowing  what equipment satisfies the statutory requirements.


11
The district court did not err in granting Defendants' motions  to dismiss for failure to state a claim upon which relief can be  granted. The statute authorizes the promulgation of rules and  regulations enacting standards. O.G.C.A. § 40-6-315. Standards  have been promulgated and they require manufactures to affix a  permanent label to headgear and eye-protective devices showing  compliance with the applicable standards. See Ga. Comp. R. &  Regs. r. 570-12-.01 et. seq. (1999); See id. at r. 570-13-.01 et  seq. Plaintiff asserts that the statute requires the Board to  issue lists approving specific types of headgear, which Dowis  rejected. See Dowis v. State, 243 Ga. App. 354, 355 (2000). The  Georgia Court of Appeals interpreted the statute and stated that  "[t]he statute does not require the Board to approve specific  types of headgear." Dowis, 243 Ga. App. at 355. The district  court did not err when it reasoned that it would be a gross  intrusion for it to undercut this decision of the Georgia Court  of Appeals, construing a Georgia statute.


12
Plaintiff raises a flurry of other issues. The statute is not  unconstitutionally vague on its face. Operating a motorcycle is  not speech within the First Amendment. Plaintiff's due process  violation claims have no merit. See Picou v. Gillum, 874 F.2d  1519, 1521 (11th Cir. 1989). There is no equal protection issue.   Plaintiff's claims for damages are barred by the Eleventh  Amendment. See Pennhurst State School & Hospital v. Halderman, 465 U.S. 89, 104-106 (1984).


13
AFFIRMED.